Name: Commission Regulation (EEC) No 1979/83 of 18 July 1983 supplementing Regulation (EEC) No 890/78 laying down detailed rules for the certification of hops
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 195/34 Official Journal of the European Communities 19 . 7. 83 COMMISSION REGULATION (EEC) No 1979/83 of 18 July 1983 supplementing Regulation (EEC) No 890/78 laying down detailed rules for the . certification of hops THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organization of the market in hops ('), as last amended by the 1979 Act of Accession (2), and in particular Article 2 (5) thereof, Whereas Regulation (EEC) No 890/78 of 28 April 1978 laying down detailed rules for the certification of hops (3), as last amended by the 1979 Act of Accession, lays down the minimum requirements for the marke ­ ting of hops ; whereas those conditions include the maximum petal content of unprepared hops ; Whereas the petal content of hops depends principally on the drying conditions, and in particular on the duration of drying and the temperature used on that occasion ; whereas, however, in certain cases, drying can be carried out satisfactorily only by procedures giving rise to a higher petal content than the maximum provided for by the abovementioned Regu ­ lation ; Whereas, within reasonable limits, this content does not affect the intrinsic quantity of the hops ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Hops, HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 890/78 is hereby replaced by the following : 'ANNEX I MINIMUM MARKETING REQUIREMENTS FOR HOP CONES Characteristics Description Maximum content (% of weight) Prepared hops Non-prepared hops (a) Moisture Water content 12 14 (b) Leaves and stalks Leaf fragments from branch tendrils, branch tendrils, leaf or cone strigs ; to be classed as stalk, cone strigs must be at least 2,5 cm long 6 6 (c) Petals Petals detached from the cone Not applicable 20 (d) Hop waste Small particles resulting from machine harvestings, which vary in colour between dark green and black and which generally do not come from the cone 3 4 (e) For "seedless hops" Seed Mature fruit of the cone 2 2' (') OJ No L 175, 4 . 8 . 1971 , p. 1 . (2) OJ No L 191 , 19 . 11 . 1979, p . 77 . (M OJ No L 117, 29 . 4 . 1978 , p . 43 . 19. 7 . 83 Official Journal of the European Communities No L 195/35 Article 2 The Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply, for the first time, to hops from the 1983 harvest. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 July 1983 . For the Commission Poul DALSAGER Member of the Commission